DETAILED ACTION

Response to Amendment
Applicant's amendment filed on 02/10/2021 has been entered.  Claims 1, 10, 16, and 20 have been amended.  Claims 1-20 are still pending in this application, with claims 1, 10, and 16 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tell et al (US 2003/0189820 Hereinafter Tell) in view of Guest (US 2004/0004827 Hereinafter Guest) and further in view of Farrer (US 2010/0279237).

    PNG
    media_image1.png
    416
    810
    media_image1.png
    Greyscale

(Tell, Fig. 8, reproduced and annotated)
Regarding claim 1, Tell teaches a block (220, 230, and 240; Fig. 8) comprising a front face (bottom of 240, Figs. 7 and 8) separated from a back face (229, Fig. 8) by a border (border, Fig. 8 provided) configured with a beveled surface (beveled surface, Fig. 8) comprising an aperture (234, Fig. 8, Paragraph 0046) extending into a space (area inside of the body of the block) between the front face and the back face (Fig. 8), the aperture and beveled surface configured to secure a light source on the border and the light source in the aperture to illuminate the space between the front face and the back face.
Tell fails to teach the aperture and beveled surface configured to secure a light strip around the border and a light source of the light strip in the aperture.
Guest teaches a block (12, Fig. 19) comprising a front face (top of 12, Fig. 19) separated from a back face (backside of 12, Fig. 19) by a border (surrounding edge of Fig. 19) configured with a surface (vertical surface of 12 in Fig. 19 not including the hole section) comprising an aperture (52 in Fig. 6 which is similar to 34 in Fig. 19 with Fig. 19 showing the light source in 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the light strip of Guest to the border Tell in order to, provide a more even light distribution thereby reducing bright spots and making the overall device more appealing (Guest, Paragraph 0055).
Tell in view of Guest fail to teach a light source to illuminate the space between the front face and the back face in correlation with sound detected by a microphone
Farrer teaches a light source (16, Paragraph 0017) to illuminate in correlation with sound detected by a microphone (microphone, Paragraph 0017)
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the microphone as well as the beat detection controller of Farrer to the lighting block of Tell, in order to provide a desired illumination show as well as a light source which is fun (Farrer, Paragraph 0017).

Regarding claim 2, Tell teaches the light source is a light emitting diode (Paragraph 0061).

Regarding claim 3, Tell teaches the beveled surface is positioned at a corner of the border (specifically the entire border surface of 230 is considered to be beveled as shown in Fig. 7 it comes to the bottom of the hart which is a corner).

Regarding claim 4, Tell teaches the beveled surface is continuously planar (Fig. 8 in view of Fig. 7, Specifically, it is continuously planar in the view provided in Fig. 8).

Regarding claim 6, Tell teaches the beveled surface is separated from the front face and the back face (Fig. 8).

Regarding claim 7, Tell teaches the beveled surface extends to less than an entire length of the border, as measured perpendicular to the front face and back face (Fig. 8).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tell et al (US 2003/0189820 Hereinafter Tell) in view of Guest (US 2004/0004827 Hereinafter Guest), Farrer (US 2010/0279237), and further in view of Kopp (US 8092053 Hereinafter Kopp).
Regarding claim 5, Tell fails to teach the light source forms a hermetic seal with the aperture of the beveled surface.
Kopp teaches the light source (100, Fig. 4) forms a hermetic seal (Column 9, lines 14-57 and Column 10, lines 35-53; specifically they teach an adhesive being applied as seen in Fig. 11 which is a hardenable material 110 and the second paragraph teaches that the “light component assemblies 41 of the light assemblies 40 of the light fixture assemblies 20 are substantially isolated from environmental influences with the respective encasements as described, light fixture assemblies 20 are particularly suited for outdoor lighting installations as they are weatherproof and resistant to environmental influences.” with the aperture (inside of 80 and the outside surface of the glass block, Fig. 4).
.

Claims 8 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tell et al (US 2003/0189820 Hereinafter Tell) in view of Guest (US 2004/0004827 Hereinafter Guest), Farrer (US 2010/0279237), and further in view of Kopp (US 8092053 Hereinafter Kopp).
Regarding claim 8, Tell fails to teach the front face has a first non-smooth texture.
Chen teaches the front face (top surface of 110 in Fig. 2) has a first non-smooth texture (1120, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the having the front face having a non-smooth texture as taught by Chen, in order to guide light in desired directions as well as providing a desired image on the front surface.

Regarding claim 9, Tell fails to teach the back face has a second non-smooth texture, the first non-smooth texture being different than the first non-smooth texture.
Chen teaches the back face (bottom side of 110, Fig. 2) has a second non-smooth texture (1140, Fig. 2), the first non-smooth texture being different than the first non-smooth texture (specifically one is a protrusion and the other is recessed as wells as the elements not being provided in the same positions as seen in Fig. 2).
.

Claims 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guest (US 2004/0004827 Hereinafter Guest) in view of Tell et al (US 2003/0189820 Hereinafter Tell) and further in view of Farrer (US 2010/0279237).
Regarding claim 10, Guest discloses a front face (26 which is the top side of 12, Fig. 19) separated from a back face (back surface of 12 in Fig. 19) by a border (the vertical side of 12 as shown in Fig. 8), each face having a geometric shape having a number of corners (Fig. 1, Specifically that number is one as shown in Fig. 7), the border comprising an aperture (52 in Fig. 6 which is similar to 34 in Fig. 19 with Fig. 19 showing the light source in the aperture, Paragraph 0068) extending into a space between the front face and the back face (Fig. 19), each aperture configured to secure a light strip (30 and 150, Fig. 19, Paragraph 0070) around the border and a light source of the light strip in each aperture (Fig. 6 and 19, Paragraph 0068) to illuminate the space between the front face and the back face.
Guest fails to teach the border configured with a beveled surface.
Tell teaches a front face (bottom of 240, Figs. 7 and 8) separated from a back face (229, Fig. 8) by a border (border, Fig. 8 provided), each face having a geometric shape (Fig. 7) having a number of corners (in this case there is a corner at the top and bottom), the border configured with a beveled surface (specifically the entire side is beveled and therefore is considered to have a beveled surface, Figs. 7 and 8) at each of the number of corners (Fig. 7 and 8).

Guest in view of Tell fail to teach a light source to illuminate the space between the front face and the back face in correlation with sound detected by a microphone
Farrer teaches a light source (16, Paragraph 0017) to illuminate in correlation with sound detected by a microphone (microphone, Paragraph 0017)
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the microphone as well as the beat detection controller of Farrer to the lighting block of Guest, in order to provide a desired illumination show as well as a light source which is fun (Farrer, Paragraph 0017).

Regarding claim 11, Guest teaches the border is opaque (specifically the border is surrounded by reflective tape 150 therefore it is opaque).

Regarding claim 12, Guest teaches the border continuously extends to physically connect the front face to the back face (Fig. 19).
However, the shape of the border has been replaced with the shape of the border of Tell.
Tell teaches the border continuously extends to physically connect the front face to the back face (Fig. 8).

13, Guest teaches each face has a square geometric shape (Figs. 5 and 19, Paragraph 0053).

Regarding claim 15, Tell teaches each face has a triangular geometric shape (110, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have reshaped the block of Guest as taught by Tell, in order to provide a different shape of a sign/ light guide plate which can be desired for different signage.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Guest (US 2004/0004827 Hereinafter Guest) in view of Tell et al (US 2003/0189820 Hereinafter Tell), Farrer (US 2010/0279237), and further in view of Kato et al. (US 2016/0154171 Hereinafter Kato).
Regarding claim 14, Guest fails to teach each face has a geometric shape with more than four corners.
Kato teaches each face has a geometric shape with more than four corners (Fig. 7).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have reshaped the block of Guest as taught by Kato, in order to provide a different shape of a sign/ light guide plate which can be desired for different signage.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guest (US 2004/0004827 Hereinafter Guest) in view of Kato et al. (US 2016/0154171) and further in view of Farrer (US 2010/0279237).


    PNG
    media_image2.png
    545
    611
    media_image2.png
    Greyscale

(Kato, Fig. 7, Reproduced and annotated)

Regarding claim 16, Guest teaches wrapping a first light strip (30 and 150, Fig. 19) around a border (vertical side of 12 with the light source in it, Fig. 19) of a first block (12, Fig. 19), the border connecting and separating a front face (top of 12 in Fig. 19) from a back face (bottom surface in Fig. 19); positioning a light source (30, Fig. 19) of the first light strip in an aperture (34, Fig. 19) of the border, and activating the light source to illuminate a space between 
Guest fails to teach the aperture positioned on a beveled surface portion of a corner of the border.
Kato teaches a beveled surface (beveled surface, Fig. 7) portion of a corner of the border (specifically they would be corners if not for being beveled surfaces as shown in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have beveled the corners of Guest as taught by Kato, in order to provide a different shape of a sign/ light guide plate which can be desired for different signage.
Guest in view of Kato fail to teach a light source to illuminate the space between the front face and the back face in correlation with sound detected by a microphone
Farrer teaches a light source (16, Paragraph 0017) to illuminate in correlation with sound detected by a microphone (microphone, Paragraph 0017)
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the microphone as well as the beat detection controller of Farrer to the lighting block of Guest, in order to provide a desired illumination show as well as a light source which is fun (Farrer, Paragraph 0017).

Regarding claim 17, Guest fails to teach the first block is attached to a second block as part of a panel, the second block configured with a second light strip positioned to illuminate a hollow cavity in the second block.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had a second block of Guest attached to the first block, since it has been held St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Additionally, having two signs next to each other is common and it would allow the user to inform the viewer about different advertisements.

Regarding claim 18, Guest teaches the first light strip is connected to an external controller (38, specifically the power lines) configured to direct the illumination of the respective first and second blocks with one or more colors (specifically the LEDs provide at least one type of light thereby meeting the limitation).
Guest fails to teach a second light strip.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had a second block of Guest attached to the first block, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Additionally, having two signs next to each other is common and it would allow the user to inform the viewer about different advertisements.

Regarding claim 19, Guest teaches the first block hides the first light strip from view from either the front face or the back face (Specifically they are inside the light guide plate as shown in Fig. 19 and with another plate at its side would still hide the light sources).
Guest fails to teach a second block attached to the first.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had a second block of Guest attached to the first block, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Additionally, having two signs next to each other is common and it would allow the user to inform the viewer about different advertisements.

Regarding claim 20, Guest teaches the front and back faces of the block.
Guest in view of Kato fail to teach the microphone is used to correlate a first range of sound to a first color illumination of the space between the front face and back face of the first block and a second range of sound to a second color illumination of the space between the front face and back face of the first block.
Farrer teaches the microphone is used to correlate a first range of sound to a first color illumination and a second range of sound to a second color illumination (Paragraph 0017, Specifically the colors of light are changed to different colors depending on the beat of the music).

Response to Arguments
Applicant’s arguments with respect to claim(s) 02/10/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, the Examiner incorrectly indicated allowable claim language. The Examiner points out that several of the limitations of the claims were not as specific as the Examiner had first interpreted. Specifically, regarding claim 1 the claim only requires a block with a front face, back face, beveled surface, and an aperture. Saying Configured to secure a light strip means that it’s not actually required nor is the light source, or the microphone. However, the Examiner 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T EIDE/            Examiner, Art Unit 2875